            Case 1:20-cv-01689-GHW Document 94 Filed 06/22/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

     STATE OF NEW YORK, et al.,

                           Plaintiffs,

                 v.                                     1:20-cv-01689-GHW

     EUGENE SCALIA, et al.,

                           Defendants.



                            DECLARATION OF FIONA J. KAYE

       Fiona J. Kaye, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby state

the following:

       I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration in support of Plaintiffs’ memorandum in

support of their motion for summary judgment.

       Attached to this Declaration are true and correct copies of the following numbered

exhibits:

1.     Comment of the American Federation of Labor and Congress of Industrial Organizations
       (June 25, 2019).

2.     Comment of the Center for Law and Social Policy (June 25, 2019).

3.     Comment of the Economic Policy Institute (June 25, 2019).

4.     Comment of Farmworker Justice, United Farm Workers, and PCUN (June 25, 2019).

5.     Comment of Greater Boston Legal Services (June 25, 2019).

6.     Comment of the Low Wage Worker Legal Network (June 25, 2019).

7.     Comment of Massachusetts State Legislators (June 25, 2019).



                                                1
        Case 1:20-cv-01689-GHW Document 94 Filed 06/22/20 Page 2 of 2




8.     Comment of the National Employment Law Project (June 25, 2019).

9.     Comment of the National Employment Lawyers Association (June 25, 2019).

10.    Comment of the National Women’s Law Center (June 25, 2019).

11.    Comment of the North Carolina Justice Center (June 25, 2019).

12.    Comment of the Service Employees International Union (June 25, 2019).

13.    Comment of Southern Migrant Legal Services (June 25, 2019).

14.    Comment of State Attorneys General (June 25, 2019).

15.    Comment of the United Brotherhood of Carpenters and Joiners of America (June 21,
       2019).

16.    81 Cong. Rec. 7921 (1937).

17.    Joint Hearings Before the S. Comm. on Educ. and Labor and the H. Comm. on Labor on
       S. 2475 and H.R. 7200, 75th Cong. Part 1 (June 2 to June 5, 1937).

18.    S. Rep. No. 75–884 (1937).




Dated: June 22, 2020                /s/ Fiona J. Kaye
                                    Fiona J. Kaye
                                    Office of the New York State Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-8036
                                    fiona.kaye@ag.ny.gov

                                    Attorney for the Plaintiffs




                                               2
